       Case 1:18-cv-07312-LDH-SJB Document 21 Filed 01/21/19 Page 1 of 2 PageID #: 1310



                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF NEW YORK
                                           18-07312

        PLAINTIFFS’ NAMES ENTERED 01/21/2019 [Second Set]

1584    Peter Negralle,
1585    C.C., a Minor Child,
1586    Diane L. Clements,
1587    Patrick L. Clements,
1588    Lucas Clements,
1589    Michael LaMoyne Burns,
1590    Robyn Jeanne Burns,
1591    Michaela Nicole Burns,
1592    P.M.B., a Minor Child,
1593    Ashley Mariah Burns,
1594    Madisson Rose Burns,
1595    Roger Franklin Graves,
1596    Steven Michael Paddison,
1597    Travis Paddison,
1598    Emily Lynn Paddison,
1599    Eileen Vivian Paddison,
1600    James W. Paddison,
1601    Jennifer J. Lewis,
1602    Karen Louise Burr,
1603    Russell J. Paddison,
1604    Luke Peter Harvey,
1605    L.K.K., a Minor Child,
1606    Susan A. Harvey,
1607    John K. Harvey,
1608    Erik Douglas Johnson,
1609    Martin Christopher Jones,
1610    Melissa Jones,
1611    Morgan Jones,
1612    Beverly Jones,
1613    Jimi McMahon,
1614    D.J.M., a Minor Child,
1615    S M.M., a Minor Child,
1616    Ryan Earl Gwaltney,
1617    Holly Ann Mrozinski,
1618    Timothy Earl Gwaltney,
1619    Christopher Joseph Mrozinski,
1620    Timothy Jacob Gwaltney,
1621    A.M., a Minor Child,
1622    Nathan Allen Rolens,
1623    Erwin David Saddi,
       Case 1:18-cv-07312-LDH-SJB Document 21 Filed 01/21/19 Page 2 of 2 PageID #: 1311



1624    Sheila Saddi,
1625    S.M.S.1, a Minor Child,
1626    S.M.S.2, a Minor Child,
1627    S.F.S., a Minor Child,
1628    Jonathan Chance Thomas,
1629    Frieda Stephanie Melton,
1630    John Burk Thomas,
1631    Jack Ryan Wilkerson,
1632    Jessie Melton Morgan,
1633    Ashley Thomas Gibson,
1634    Nickie Marie Velez,
1635    Estate of Jose A. Velez,
1636    Monica Velez,
1637    Beau Anthony Mattioda,
1638    Kevin A. Madachik,
1639    Alfreda Irene Madachik,
1640    Thomas John Madachik,
1641    Lauren C. Madachik,
1642    Stephen Madachik,
1643    Jared Fulton Brown,
1644    Brian George Thurmond,
1645    Mary Barwick,
1646    George Thurmond,
1647    Jennifer Coalson,
1648    John Wesley Urquhart,
1649    Catherine Elizabeth Urquhart,
1650    Garland Wesley Urquhart,
1651    Christina Wilkerson,
1652    Caroline Urquhart,
1653    Mary Elizabeth Urquhart,
1654    Virginia Urquhart,
1655    Daniel James Griego,
1656    Amy Griego
